                                UNITED STATES DISTRICT COU.w+~-------,
                              SOUTHERNDISTRICTOFCALIFO IA                           FILED
 UNITED STATES OF AMERICA,                                                   JUN 2 1 2019
                                                          Case No. 19C 1766-JM
                                                                            CLERK, U.S. DISTRICT COURT
                                                                          SOUTHERN DISTRICT OJ(~ALIFORNIA
                                        Plaintiff,                        BY               '-1/LJl-1fEPUTY
                        vs.
                                                          JUDGMENT OF DISMISSAL
 VERONICA VILLAGOMEZ (1 ),


                                     Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

       an indictment has been filed in another case against the defendant and the Court has
 D
       granted the motion of the Government for dismissal of this case, without prejudice; or
 D     the Court has dismissed the case for unnecessary delay; or

       the Court has granted the motion of the Government for dismissal, without prejudice; or

 D     the Court has granted the motion of the defendant for a judgment of acquittal; or

 D     a jury has been waived, and the Court has found the defendant not guilty; or

 D     the jury has returned its verdict, finding the defendant not guilty;

 ~   . of the offense(s) as charged in the Indictment/Information:
       18: 1544 - Misuse of Passport (Felony)




Dated:    6/21/2019
                                                     H~ffr T. Miller
                                                     United States District Judge
